Plaintiff in error was convicted in the county court of Coal county for the crime of unlawfully selling intoxicating liquors. On the 17th day of April, 1909, he was sentenced to serve a term of thirty days in the county jail and pay a fine of fifty dollars. From which judgment and sentence an appeal was taken by filing in this court on July 16, 1909, his petition in error with case-made attached. No briefs have been filed, and we are not advised as to what plaintiff in error relies upon for a reversal of said judgment. Counsel for the state has filed a motion to affirm or dismiss for want of prosecution. We have examined the record and no error is apparent. The motion to affirm is allowed, and the judgment of the lower court is hereby affirmed. The clerk of this court will issue mandate to the county court of Coal county, directing said county court to cause the judgment and sentence to be enforced.